United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-3839
                                    ___________

United States of America,           *
                                    *
           Plaintiff–Appellee,      * Appeal from the United States
                                    * District Court for the
     v.                             * Southern District of Iowa.
                                    *
Ronald Lincoln Bachman,             * [UNPUBLISHED]
                                    *
           Defendant–Appellant.     *
                               ___________

                              Submitted: May 10, 2005
                                 Filed: June 29, 2005
                                  ___________

Before WOLLMAN, BRIGHT, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      Ronald Lincoln Bachman appeals from the district court's1 denial of his motion
to suppress evidence seized as a result of what he alleges was an unconstitutional stop
made without reasonable suspicion. We affirm.

        On March 6, 2004, law enforcement made a controlled buy of
methamphetamine from Bachman. The controlled buy was arranged following the
arrest the previous night of David Baber for possession of methamphetamine. During

      1
       The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.
a post-arrest interview, Baber informed law enforcement he had regularly purchased
methamphetamine from Bachman. He related the manner in which purchases would
normally be carried out and agreed to cooperate with law enforcement in staging a
controlled buy.

       After Baber had related the usual means in which the sales had been carried
out, he made phone calls to Bachman to arrange a sale. Prior to the actual controlled
buy, Baber was searched, wired and provided with preserialized funds. Law
enforcement officers drove Baber to his residence and took up positions to await the
arranged delivery.

       The controlled buy went down in its usual fashion. Bachman arrived at the
residence and Baber entered his vehicle. One important difference at this buy was
law enforcement could overhear the conversation between Baber and Bachman via
Baber’s microphone. At the suppression hearing, a law enforcement officer testified
he heard sounds he interpreted as the rustling of money. The law enforcement officer
also heard voices saying, “Here’s the stuff I got yesterday” and “Here’s the money for
the stuff today,” and after a brief pause, “Here you go. It’s in there.”

       As Bachman drove away, law enforcement stopped his vehicle, searched it, and
found methamphetamine together with the preserialized funds provided to Baber to
actuate the controlled buy. A subsequent search of Bachman’s residence uncovered
additional amounts of the drug, indicia of its manufacture, as well as a handgun and
ammunition.

      A federal grand jury indicted Bachman on seven counts ranging from
conspiracy to distribute methamphetamine to being a felon in possession of a firearm.
After the district court denied the suppression motion which is the subject of the
present appeal, Bachman proceeded to trial where a jury found him guilty on all seven
counts. The district court subsequently sentenced him to life imprisonment. On

                                         -2-
appeal, Bachman contends the district court erred when it found law enforcement had
reasonable suspicion to stop his vehicle following the controlled buy.

        As a general rule, law enforcement officers may make a warrantless stop of a
motor vehicle for investigative purposes "when the officers are aware of
particularized and articulable objective facts which, taken together with rational
inferences from those facts, reasonably warrant the suspicion that the person stopped
is, or is about to be, engaged in criminal activity." United States v. Williams, 714
F.2d 777, 779 (8th Cir. 1983) (en banc). "Whether the particular facts known to the
officer amount to an objective and particularized basis for a reasonable suspicion of
criminal activity is determined in light of the totality of the circumstances." United
States v. Garcia, 23 F.3d 1331, 1334 (8th Cir. 1994).

       As for the present case, if reasonable and articulable suspicion existed in any
case, this would be it. Law enforcement received a tip from a known informant, who
provided great detail as to how Bachman's drug transactions typically went down.
See United States v. Spotts, 275 F.3d 714, 720 (8th Cir. 2002) (“A tip from a known
informant can suffice by itself to establish reasonable suspicion.”). After wiring the
informant, law enforcement listened as the drug deal between Bachman and the
informant went down, in a manner similar to how the informant said it would go. The
officer testified he heard the rustling of money and a conversation consistent with a
drug transaction. Accordingly, we believe law enforcement had a "particularized and
objective" basis for suspecting criminal activity, and thus affirm the judgment of the
district court.
                        ______________________________




                                         -3-